January 24, 1939


Honorable Charley Lockhart
State Treasurer
Austin, Texas
Dear Mr. Lockhart:
                     Opinion No. 189
                     Be: Stamp Tax on D/T presented
                          for filing a8 muniment of title
                          after foreclosure.
          You advise that long prior to the effective
date of Article 7047e, Revised Civil Statutes, a deed
in whtch the vendor's lien was reserved to Becure part
of the purchase price was recorded In IIiaalg0County.
A deed or trust on the 8eme land given a8 cumulative
security at the same time was not placed of record.
After Article 704% became effective the deed of trust
was foreclosedby trusteels sale under the power contained
in the deed 0r trust. The purchaserhas tendered the
deed of trust for record, but the OolidtyClerk refuSeS
to receive and record  the same until the~etamptax has
been paid thereon. You ask our opinion w5ether the
county Clerk 1s justified in hi8 refusal.
           Article 70479, (a), aforesaid, reads as
r0n0wi3:
          *Exaent as herein otherwise DXWided, there
     i; hereby levied end,assessed a t&& or ten cents
     ( O#) on each One Hundred Dollars ($100) or
     fraction thereof, over the first Two Hundred
     Dollars ()2OO),on all notee and obligation.8
     secured by chattel mortgage. deed of trust,
     hachahid.B-lien~:oohtraot.vendor's lien. conai-
     tional sales contract and all instrumentsof a
     similar nature wnich are filed or recorded in
     the office of the County Clerk under the RegiS-
     tration Laws of this State; providing that no
     tax shall be levied on inetrumentsfor an
     amount of Two Hundred Dollare ($200) or leas,
     After the effective date of this Act, exoept
     as hereinafterDrOVidea. no instrument creating
     a lien of any character-tosecure the payment
     of money, or reserving title to any property
 ,


,-
      Hon. Charley Lockhart, Janury 24, 1939, Page 2


          until the purchase price thereof shall have been
          paid, shall be file& or recorded by any County Clerk
          in this State until there haq been affixed to such
          instrument stamps in accordancewith the provisions
          of this Section; and providing further that the pro-
          visions of this Section shall not apply to renewals
          or extensionsof any notes or obligations,end
          specificallyshall nbt apply to refundingof existing
          bonds or obligations. And providing further this
          Section shall not apply to notes end obligations
          or instrumentssecuring same taken by or on behalf
          of the United States or any corporate agency or
          instrumentalityof the United States Government
          in carrying out a governmentalpurpose as ex-
          pressed in any Act of the Congress of the United
          States".
                        The Act makes no attempt to place a
     tax-on unsecured notes or obligations.
                         The power or sale provided in the deed
r‘   'of trust having been exercised and the land sold, the note
      s&urea by the same has been discharged in whole or in part.
      If it has been paid in full, no note or obligation remains
      to be taxed. If any balance remains due on the note, smh
      balance is not secured ana is therefore not subject to the
      tax.
                        If the trustee's deed pas been placed
     of record showing a valid sale under the power contained in
     the deed of trust, then it is our opinion that such deed
     is entitled to be recorded without being sttiped under
     the above statute.
                                          Yours very truly




                                     BY
                                                 Glenn R. Lewis
                                                     Assistant
     GRL:N
     APPROVED:


     ATTORNEY GENERAL OF TEXAS